Judgment, Supreme Court, New *205York County (Albert Williams, J., at plea and sentence), rendered January 23, 1987, convicting defendant upon his plea of guilty of two counts of robbery in the second degree and sentencing him, as a second felony offender, to two concurrent terms of imprisonment of from 6 to 12 years, is unanimously affirmed.
There is no merit to defendant’s unpreserved claim that the Supreme Court "erred by promising that the federal parole violation sentence would run currently with the other sentences.” The plea minutes make clear that no such promise was made. Rather, the court merely agreed to "recommend” that any Federal sentence to be imposed for defendant’s parole violation should run concurrently with the State sentence, a recommendation the court did in fact make at sentencing. Concur—Murphy, P. J., Kupferman, Asch, Wallach and Rubin, JJ.